DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 08/31/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 08/31/2020 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 13, and 17 recites “receiving a plurality of sentences; generating a graph for each of at least two sentences of the plurality of sentences, wherein generating a graph for each sentence of the at least two sentences comprises: identifying one or more tokens for the sentence; and connecting via edges the one or more tokens; generating a combined graph for the at least two sentences wherein generating a combined graph comprises: aligning the identified tokens of the at least two sentences of the plurality of sentences; identifying matching and non-matching tokens between the at least two sentences based on the alignment; and merging matching tokens into a combined graph node.”
The limitation of “receiving…”, “generating…”, “identifying…”, “connecting…”, “aligning…”, and “merging…”, as drafted covers a mental process that “can be performed in the human mind or by a human using a pen and paper.  More specifically, an application of a person receiving a document or text, drawing a word graph for two sentences which comprises: identify or determine or select one or more keywords, draw a line or arc to connect those keywords.  Then create or draw a combined graph from the two sentences which comprising of the following: align or match the identified or selected keywords from both sentences, and merge or joint the keywords or terms into a word graph representation, for example, such as a flow chart or tree diagram.
This judicial exception is not integrated into a practical application. In particular, independent claims 1, and 17 recite additional elements of “processor”, and/or “memory and/or computer-readable storage medium”, For example, in [0064] of the as filed specification, there is description of using a general purpose computer or CPU. As such, a general purpose computer would contain a processor, memory and computer-readable storage medium.  Also, in [0095] of the filed specification, there is description that any combination of one or more computer readable medium may be used. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.  With respect to independent claim 13, it is a method claim that does not contain additional elements that can be integrated into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional limitations in the claims noted above are directed towards insignificant solution activity. Thus, the claims are not patent eligible.
With respect to claims 2 and 14, the claims are relates to wherein generating a combined graph for the at least two sentences further comprises: determining compatibility among the at least two sentences; and removing sentences from the at least two sentences based on the compatibility determination. This reads to a mental process of determination of how the two sentences fits in relations to each other, if they are determined to not be similar then remove them.  There are no additional limitations that would make this claim eligible.  
With respect to claims 3 and 15, the claim relates to wherein determining compatibility among the at least two sentences comprises: determining injectivity among the at least two sentences; determining monotonicity among the at least two sentences; and determining transitivity among the at least two sentences.  This reads on a mental process of determining how well the contents and meanings of two sentences maps to each other, how  similar or consistent the structure of the two sentences are, and if both sentence map to same or similar keywords.  There are no additional limitations that would make this claim eligible.    
Regarding claim 4 and 16, the claims relate to wherein determining monotonicity among the at least two sentences further comprises: determining a consistency among the at least two sentences; and removing sentences from the at least two sentences based on the consistency determination. This reads on a mental process determination on the consistency between the two sentences, and removing the any sentences that is not consistent with the other sentences.  There are no additional limitations that would make this claim eligible.  
Regarding claim 5 and 18, the claim relates to wherein receiving a plurality of sentences further comprises: determining an intent of each sentence in a set of the plurality sentences; and grouping each sentence in the set of the plurality of sentences into clusters wherein sentences in a cluster share the intent.  This reads on a mental process determination of the meaning or intent of the sentence, group them if they share the same or similar meanings. There are no additional limitations that would make this claim eligible. 
 With respect to claims 6 and 19, the claims related to wherein generating a combined graph for the at least two sentences further comprises: determining an intent of tokens in the at least two sentences; and identifying a set of non-matching tokens between the at least two sentences based on the alignment wherein the non-matching tokens in the set share the intent.  This reads on a mental process of determination of the intent of keywords or phrases in the two sentences, and identifying the non-matching terms between the sentences, even though they may express similar intent or meanings in different way.  There are no additional limitations that would make this claim eligible.  
With respect to claims 11 and 20, the claims related to generating a new sentence from the matching tokens and a subset of the non-matching tokens.  This reads on a mental process of creating a sentence based on the matching words and non-matching terms.  There are no additional limitations that would make this claim eligible.
With respect to claim 7, the claim relates to wherein the non-matching tokens are paraphrases with one or more words that can be used interchangeably.  This reads on a mental process of substituting keywords or using synonyms in a sentence.  There are no additional limitations that would make this claim eligible.    
With respect to claim 8, the claim relates to wherein non-aligned tokens are phatic expressions.  This reads on a mental process of recognizing the non-match terms are social function words or phrases that does not add significant meaning to the sentences.  There are no additional limitations that would make this claim eligible.  
With respect to claim 9, the claim relates to wherein the phatic expressions in each sentence of the two or more sentences are removed before generating a combined graph.  This reads on a mental process of removing or ignoring the phatic expression before combining the word graph.  There are no additional limitations that would make this claim eligible.  
With regard to claim 10, the claim relates to wherein the phatic expressions are added to the combined graph notation of the two more sentences after aligning the identified tokens.  This reads on a mental process of reinstating the phatic expression into the combined word graph after aligning the identified terms or keywords.  There are no additional limitations that would make this claim eligible.  
Finally, with respect to claim 12, the claim relates to wherein the new sentence is generated as a response to a question.  This reads on a mental process of recognizing the newly generated sentence serve as an answer to a question.  There are no additional limitations that would make this claim eligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen, L., Paritosh, P., Rajendran, V., & Forbus, K. D. (2016). Learning paraphrase identification with structural alignment. IJCAI International Joint Conference on Artificial Intelligence, 2016-January, 2859-2865.) hereinafter as Chen, in view of  Barzilay et al. (Regina Barzilay and Lillian Lee. 2003. Learning to Paraphrase: An Unsupervised Approach Using Multiple-Sequence Alignment. In Proceedings of the 2003 Human Language Technology Conference of the North American Chapter of the Association for Computational Linguistics, pages 16–23.) hereinafter as Barzilay, further in view of Choi et al. (US Patent Application Publication No: US 20210201143 A1) hereinafter as Choi, and furthermore in view of Filippova (Katja Filippova. 2010. Multi-Sentence Compression: Finding Shortest Paths in Word Graphs. In Proceedings of the 23rd International Conference on Computational Linguistics (Coling 2010), pages 322–330, Beijing, China. Coling 2010 Organizing Committee.) hereinafter as Filippova.

Regarding claim 1, Chen discloses: A non-transitory computer readable storage medium storing instructions that are executable by a paraphrase mining system that includes one or more processors to cause the paraphrase mining system to perform a method for aligning pairs of sentences, the method comprising: ([sect 1] Our work presents a novel knowledge-lean algorithm that uses multiple-sequence alignment (MSA)
to learn to generate sentence-level paraphrases essentially from unannotated corpus data alone.)  The disclosure implied the use of a computer/processor as it discuss the application of an algorithm.
receiving a plurality of sentences ([section 3] The problem of semantic similarity is, given two pieces of text, the system must produce a score indicating the degree that their meanings are equivalent. In this work, we focus on a special case, paraphrase identification, in which the system predicts whether two sentences can be considered semantically equivalent or not. We solve this problem with a pipeline of three components similar to RATER [Sammons et al., 2009], as shown in Figure 1.);
generating a graph for each of at least two sentences of the plurality of sentences, ([section 3] 1. Graph extractor: Given two pieces of text, it uses word embeddings and a set of automatic annotators to extract the tokens, syntactic relations, POS tags and entity mentions to generate the attributed relational graphs.),
wherein generating a graph for each sentence of the at least two sentences comprises: identifying one or more tokens for the sentence ([section 3.1] For example, as shown in Figure 2, given a sentence “A man plays a guitar”, the graph extractor would first get tokens, lemmas, dependency tree, POS tags and NER tags from Stanford CoreNLP, and word embeddings from pretrained Word2Vec model.);
and connecting via edges the one or more tokens ([section 3.1] Then it creates one node for each token and one edge for each dependency arc2 connected to the two nodes that correspond to its head and dependent token. The annotations of each token, like its lemma, POS and NER tag and its word embedding would be attached to the corresponding node as attributes, and the dependency label of the dependency arc will be attached to the edge as an attribute.);
		
	Chen does not explicitly, but Barzilay discloses: generating a combined graph for the at least two sentences wherein generating a combined graph comprises: aligning the identified tokens of the at least two sentences of the plurality of sentences ([Sect 3.4] 3.4 Generating paraphrase sentences.  Given a sentence to paraphrase, we first need to identify which, if any, of our previously-computed sentence clusters the new sentence belongs most strongly to. We do this by finding the best alignment of the sentence to the existing lattices. If a matching lattice is found, we choose one of its comparable-corpus paraphrase lattices to rewrite the sentence, substituting in the argument values of the original sentence. This yields as many paraphrases as there are lattice paths.);
Chen and Barzilay are considered analogous art because they are both in the related art of paraphrasing recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen to combine the teaching of Barzilay, to incorporate alignment of the identified tokens from the two sentences. Combining the disclosures would allow for pattern learning, recognition and determination which lattices corresponds to paraphrases, as suggested by Barzilay (sect 3.2-3.3).
Chen in view of Barzilay does not explicitly, but Choi discloses: identifying matching and non-matching tokens between the at least two sentences based on the alignment ([0083] The computing device may tokenize each sentence of at least one sentence included in the data 301 using uni-gram or bi-gram. When each tokenized token does not match the pre-built dictionary 303, the computing device may filter a non-matching token. In an embodiment of the disclosure, when the approximate string matching technique is applied, the computing device may not filter and remain not only the keywords included in the pre-built dictionary 303 but also similar tokens approximately matching the keywords included in the pre-built dictionary 303. In addition, the computing device may generate modified sentences cs including N words that are most similar to the remaining tokens by matching the remaining tokens to the word embedding model.);
Chen, Barzilay and Choi are considered analogous art because they are all in the related art of natural language recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, to combine the teaching of Choi, to incorporate identification of matching and non-matching tokens between the two sentences based on the alignment.  Combining the disclosures because it would make the modified sentence more relevant, as suggested by Choi (0083).
Chen in view of Barzilay, and further in view of Choi does not explicitly, but Filippova discloses: and merging matching tokens into a combined graph node ([Sect 1] Given a cluster of similar, or related, sentences, we aim at summarizing the most salient theme of it in a short single sentence. We refer to this task as multi-sentence compression.). [Both matching and non-match token is covered in the Choi reference above]
Chen, Barzilay, Choi and Filippova are considered analogous art because they are all in the related art of natural language recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, further in view of Choi, to combine the teaching of Filippova, to incorporate merging the matching tokens into a combined graph node.  Combining the disclosures because it would generate a summary in a single sentence which would preserve the important parts of the content and also grammatical correct, as suggested by Filippova (sect 1).

Regarding claim 5, Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova, discloses: The non-transitory computer readable storage medium of claim 1,
Barzilay additionally discloses: wherein receiving a plurality of sentences further comprises: determining an intent of each sentence in a set of the plurality sentences ([sect 4.1] All 118 instances (59 per system) were presented in random order to two judges, who were asked to indicate whether the meaning had been preserved.);
and grouping each sentence in the set of the plurality of sentences into clusters wherein sentences in a cluster share the intent ([sect 3.1 Sentence clustering] Our first step is to cluster sentences into groups from which to learn useful patterns; for the multiple-sequence techniques we will use, this means that the sentences within clusters should describe similar events and have similar structure, as in the sentences of Figure 2. This is accomplished by applying hierarchical complete-link clustering to the sentences using a similarity metric based on word n-gram overlap (n = 1, 2, 3, 4).).

Regarding claim 6, Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova, discloses: The non-transitory computer readable storage medium of claim 1,

Barzilay further discloses: wherein generating a combined graph for the at least two sentences further comprises: determining an intent of tokens in the at least two sentences ([sect 1] Rather, we use two comparable corpora, in our case, collections of articles produced by two different newswire agencies about the same events.);
and identifying a set of non-matching tokens between the at least two sentences based on the alignment wherein the non-matching tokens in the set share the intent ([sect 1] The use of related corpora is key: we can capture paraphrases that on the surface bear little resemblance but that, by the nature of the data, must be descriptions of the same information. Note that we also acquire paraphrases from each of the individual corpora; but the lack of clues as to sentence equivalence in single corpora means that we must be more conservative, only selecting as paraphrases items that are structurally very similar.).

Regarding claim 7, Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova, discloses: The non-transitory computer readable storage medium of claim 6,
Barzilay additionally discloses: wherein the non- matching tokens are paraphrases with one or more words that can be used interchangeably ([sect 1] Observe that “Fed” (Federal Reserve) and “Greenspan” are interchangeable only in the domain of US financial matters.).

Regarding claim 11, Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova, discloses: The non-transitory computer readable storage medium of claim 1,
Barzilay additionally discloses: further comprises: generating a new sentence from the matching tokens and a subset of the non-matching tokens ([sect 1] Rather, we use ..., collections of articles produced by two different newswire agencies about the same events. The use of related corpora is key: we can capture paraphrases that on the surface bear little resemblance but that, by the nature of the data, must be descriptions of the same information. ... only selecting as paraphrases items that are structurally very similar. Our approach has three main steps. First, working on each of the comparable corpora separately, we compute lattices — compact graph-based representations — to find commonalities within (automatically derived) groups of structurally similar sentences. Next, we identify pairs of lattices from the two different corpora that are paraphrases of each other; the identification process checks whether the lattices take similar arguments. Finally, given an input  sentence to be paraphrased, we match it to a lattice and use a paraphrase from the matched lattice’s mate to generate an output sentence. The key features of this approach are: Focus on paraphrase generation. ... Flexible paraphrase types. ... Use of comparable corpora and minmal use of knowledge resources. ...).

Regarding claim 12, Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova, discloses: The non-transitory computer readable storage medium of claim 11,
Barzilay further discloses: wherein the new sentence is generated as a response to a question ([sect 2] Lin and Pantel (2001) extract inference rules, which are related to paraphrases (for example, X wrote Y implies X is the author of Y), to improve question answering. They assume that paths in dependency trees that take similar arguments (leaves) are close in meaning. However, only two-argument templates are considered. Shinyama et al. (2002) also use dependency-tree information to extract templates of a limited form(in their case, determined by the underlying information extraction application). Like us (and unlike Lin and Pantel, who employ a single large corpus), they use articles written about the same event in different newspapers as data. Our approach shares two characteristics with the two methods just described: pattern comparison by analysis of the patterns’ respective arguments, and use of nonparallel corpora as a data source.).

Regarding claim 13, Chen discloses: A method performed by a paraphrase mining system for aligning pairs of sentences, the method comprising: receiving a plurality of sentences ([section 3] The problem of semantic similarity is, given two pieces of text, the system must produce a score indicating the degree that their meanings are equivalent. In this work, we focus on a special case, paraphrase identification, in which the system predicts whether two sentences can be considered semantically equivalent or not. We solve this problem with a pipeline of three components similar to RATER [Sammons et al., 2009], as shown in Figure 1.);
generating a graph for each of at least two sentences of the plurality of sentences, ([section 3] 1. Graph extractor: Given two pieces of text, it uses word embeddings and a set of automatic annotators to extract the tokens, syntactic relations, POS tags and entity mentions to generate the attributed relational graphs.),
wherein generating a graph for each sentence of the at least two sentences comprises: identifying one or more tokens for the sentence ([section 3.1] For example, as shown in Figure 2, given a sentence “A man plays a guitar”, the graph extractor would first get tokens, lemmas, dependency tree, POS tags and NER tags from Stanford CoreNLP, and word embeddings from pretrained Word2Vec model.);
and connecting via edges the one or more tokens ([section 3.1] Then it creates one node for each token and one edge for each dependency arc2 connected to the two nodes that correspond to its head and dependent token. The annotations of each token, like its lemma, POS and NER tag and its word embedding would be attached to the corresponding node as attributes, and the dependency label of the dependency arc will be attached to the edge as an attribute.);
	Chen does not explicitly, but Barzilay discloses: generating a combined graph for the at least two sentences wherein generating a combined graph comprises: aligning the identified tokens of the at least two sentences of the plurality of sentences ([Sect 3.4] 3.4 Generating paraphrase sentences.  Given a sentence to paraphrase, we first need to identify which, if any, of our previously-computed sentence clusters the new sentence belongs most strongly to. We do this by finding the best alignment of the sentence to the existing lattices. If a matching lattice is found, we choose one of its comparable-corpus paraphrase lattices to rewrite the sentence, substituting in the argument values of the original sentence. This yields as many paraphrases as there are lattice paths.);
Chen and Barzilay are considered analogous art because they are both in the related art of paraphrasing recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen to combine the teaching of Barzilay, to incorporate alignment of the identified tokens from the two sentences. Combining the disclosures would allow for pattern learning, recognition and determination which lattices corresponds to paraphrases, as suggested by Barzilay (sect 3.2-3.3).
Chen in view of Barzilay does not explicitly, but Choi discloses: identifying matching and non-matching tokens between the at least two sentences based on the alignment ([0083] The computing device may tokenize each sentence of at least one sentence included in the data 301 using uni-gram or bi-gram. When each tokenized token does not match the pre-built dictionary 303, the computing device may filter a non-matching token. In an embodiment of the disclosure, when the approximate string matching technique is applied, the computing device may not filter and remain not only the keywords included in the pre-built dictionary 303 but also similar tokens approximately matching the keywords included in the pre-built dictionary 303. In addition, the computing device may generate modified sentences cs including N words that are most similar to the remaining tokens by matching the remaining tokens to the word embedding model.);
Chen, Barzilay and Choi are considered analogous art because they are all in the related art of natural language recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, to combine the teaching of Choi, to incorporate identification of matching and non-matching tokens between the two sentences based on the alignment.  Combining the disclosures because it would make the modified sentence more relevant, as suggested by Choi (0083).
Chen in view of Barzilay, and further in view of Choi does not explicitly, but Filippova discloses: and merging matching tokens into a combined graph node ([Sect 1] Given a cluster of similar, or related, sentences, we aim at summarizing the most salient theme of it in a short single sentence. We refer to this task as multi-sentence compression.). [Both matching and non-match token is covered in the Choi reference above]
Chen, Barzilay, Choi and Filippova are considered analogous art because they are all in the related art of natural language recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, further in view of Choi, to combine the teaching of Filippova, to incorporate merging the matching tokens into a combined graph node.  Combining the disclosures because it would generate a summary in a single sentence which would preserve the important parts of the content and also grammatical correct, as suggested by Filippova (sect 1).

Regarding claim 17, Chen discloses: A paraphrase mining system comprising: one or more memory devices storing processor executable instructions; and one or more processors configured to execute the instructions to cause the paraphrase mining system to perform: ([sect 1] Our work presents a novel knowledge-lean algorithm that uses multiple-sequence alignment (MSA) to learn to generate sentence-level paraphrases essentially from unannotated corpus data alone.)  The disclosure implied the use of a computer/processor as it discuss the application of an algorithm.):
receiving a plurality of sentences ([section 3] The problem of semantic similarity is, given two pieces of text, the system must produce a score indicating the degree that their meanings are equivalent. In this work, we focus on a special case, paraphrase identification, in which the system predicts whether two sentences can be considered semantically equivalent or not. We solve this problem with a pipeline of three components similar to RATER [Sammons et al., 2009], as shown in Figure 1.);
generating a graph for each of at least two sentences of the plurality of sentences, ([section 3] 1. Graph extractor: Given two pieces of text, it uses word embeddings and a set of automatic annotators to extract the tokens, syntactic relations, POS tags and entity mentions to generate the attributed relational graphs.),
wherein generating a graph for each sentence of the at least two sentences comprises: identifying one or more tokens for the sentence ([section 3.1] For example, as shown in Figure 2, given a sentence “A man plays a guitar”, the graph extractor would first get tokens, lemmas, dependency tree, POS tags and NER tags from Stanford CoreNLP, and word embeddings from pretrained Word2Vec model.);
and connecting via edges the one or more tokens ([section 3.1] Then it creates one node for each token and one edge for each dependency arc2 connected to the two nodes that correspond to its head and dependent token. The annotations of each token, like its lemma, POS and NER tag and its word embedding would be attached to the corresponding node as attributes, and the dependency label of the dependency arc will be attached to the edge as an attribute.);
	Chen does not explicitly, but Barzilay discloses: generating a combined graph for the at least two sentences wherein generating a combined graph comprises: aligning the identified tokens of the at least two sentences of the plurality of sentences ([Sect 3.4] 3.4 Generating paraphrase sentences.  Given a sentence to paraphrase, we first need to identify which, if any, of our previously-computed sentence clusters the new sentence belongs most strongly to. We do this by finding the best alignment of the sentence to the existing lattices  If a matching lattice is found, we choose one of its comparable-corpus paraphrase lattices to rewrite the sentence, substituting in the argument values of the original sentence. This yields as many paraphrases as there are lattice paths.);
Chen and Barzilay are considered analogous art because they are both in the related art of paraphrasing recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen to combine the teaching of Barzilay, to incorporate alignment of the identified tokens from the two sentences. Combining the disclosures would allow for pattern learning, recognition and determination which lattices corresponds to paraphrases, as suggested by Barzilay (sect 3.2-3.3).
Chen in view of Barzilay does not explicitly, but Choi discloses: identifying matching and non-matching tokens between the at least two sentences based on the alignment ([0083] The computing device may tokenize each sentence of at least one sentence included in the data 301 using uni-gram or bi-gram. When each tokenized token does not match the pre-built dictionary 303, the computing device may filter a non-matching token. In an embodiment of the disclosure, when the approximate string matching technique is applied, the computing device may not filter and remain not only the keywords included in the pre-built dictionary 303 but also similar tokens approximately matching the keywords included in the pre-built dictionary 303. In addition, the computing device may generate modified sentences cs including N words that are most similar to the remaining tokens by matching the remaining tokens to the word embedding model.);
Chen, Barzilay and Choi are considered analogous art because they are all in the related art of natural language recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, to combine the teaching of Choi, to incorporate identification of matching and non-matching tokens between the two sentences based on the alignment.  Combining the disclosures because it would make the modified sentence more relevant, as suggested by Choi (0083).
Chen in view of Barzilay, and further in view of Choi does not explicitly, but Filippova discloses: and merging matching tokens into a combined graph node ([Sect 1] Given a cluster of similar, or related, sentences, we aim at summarizing the most salient theme of it in a short single sentence. We refer to this task as multi-sentence compression.). [Both matching and non-match token is covered in the Choi reference above]
Chen, Barzilay, Choi and Filippova are considered analogous art because they are all in the related art of natural language recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, further in view of Choi, to combine the teaching of Filippova, to incorporate merging the matching tokens into a combined graph node.  Combining the disclosures because it would generate a summary in a single sentence which would preserve the important parts of the content and also grammatical correct, as suggested by Filippova (sect 1).


Regarding claim 18, they recite elements of the non-transitory computer readable storage medium of claim 5, as a system.  Thus, the analysis in rejecting claim 5 is equally applicable to claim 18.

Regarding claim 19, they recite elements of the non-transitory computer readable storage medium of claim 6, as a system.  Thus, the analysis in rejecting claim 6 is equally applicable to claim 19.

Regarding claim 20, they recite elements of the non-transitory computer readable storage medium of claim 11, as a system.  Thus, the analysis in rejecting claim 11 is equally applicable to claim 20.

Claims 2-4, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Barzilay, further in view of Choi, furthermore in view of Filippova, and furthermore in view of Brockett et al. (US Patent Application Publication No: US 20060106592 A1) hereinafter as Brockett. 

Regarding claim 2, Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova discloses: The non-transitory computer readable storage medium of claim 1,
Barzilay further discloses: wherein generating a combined graph for the at least two sentences further comprises: determining compatibility among the at least two sentences ([sect 3.1 Sentence clustering] Our first step is to cluster sentences into groups from which to learn useful patterns; for the multiple-sequence techniques we will use, this means that the sentences within clusters should describe similar events and have similar structure, as in the sentences of Figure 2. This is accomplished by applying hierarchical complete-link clustering to the sentences using a similarity metric based on word n-gram overlap (n = 1, 2, 3, 4).);
Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova does not explicitly, but Brockett discloses: and removing sentences from the at least two sentences based on the compatibility determination ([0051] In one illustrative embodiment, text segment selection system 206 implements a heuristic that filters the sentence pairs based on shared key content words. For example, in one illustrative embodiment, system 206 filters the sentence pairs, removing those sentence pairs that do not share at least three words of at least four characters each.).
Chen, Barzilay, Choi, Filippova and Brockett are considered analogous art because they are all in the related art of natural language recognition or paraphrase recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, further in view of Choi, furthermore in view of Filippova, to combine the teaching of Brockett, to incorporate removal of sentences based on compatibility determination.  Combining the disclosures because it would filter or eliminate irrelevant or unrelated content, thus improving the paraphrasing method, as suggested by Brockett (0051).

Regarding claim 3, Chen in view of Barzilay, further in view of Choi, furthermore in view of Filippova, and furthermore in view of Brockett discloses: The non-transitory computer readable storage medium of claim 2,
Chen additionally discloses: wherein determining compatibility among the at least two sentences comprises: determining injectivity among the at least two sentences ([sect 3.3] In this work, we adapted these constraints to work on tokens and syntactic relations. The one-to-one mapping is encoded as a hard constraint in the structural aligner so that alignments that matches one token or relation to more than one other token or relation would be filtered out.);
determining monotonicity among the at least two sentences ([sect 3.3] Pairwise features are introduced to improve alignment by encoding the structural constraints between matches. These structural constraints ensure that the final alignment is structurally consistent.);
and determining transitivity among the at least two sentences ([sect 3.3] The parallel connectivity constraint is adapted by considering dependency tree as an approximate predicate-argument structure. So if the heads of two dependency arcs match, the two dependency arcs should also be more likely to match. If two dependency arcs match, the dependent of the dependency arcs should be more likely to match as well.).

Regarding claim 4, Chen in view of Barzilay, further in view of Choi, furthermore in view of Filippova, and furthermore in view of Brockett discloses: The non-transitory computer readable storage medium of claim 3,
Chen further discloses: wherein determining monotonicity among the at least two sentences further comprises: determining a consistency among the at least two sentences ([sect 3.3] Pairwise features are introduced to improve alignment by encoding the structural constraints between matches. These structural constraints ensure that the final alignment is structurally consistent.);
Brockett also further discloses: and removing sentences from the at least two sentences based on the consistency determination ([0051] In one illustrative embodiment, text segment selection system 206 implements a heuristic that filters the sentence pairs based on shared key content words. For example, in one illustrative embodiment, system 206 filters the sentence pairs, removing those sentence pairs that do not share at least three words of at least four characters each.).

Regarding claim 14, they recite elements of the non-transitory computer readable storage medium of claim 2, as a method.  Thus, the analysis in rejecting claim 2 is equally applicable to claim 14.

Regarding claim 15, they recite elements of the non-transitory computer readable storage medium of claim 3, as a method.  Thus, the analysis in rejecting claim 3 is equally applicable to claim 15.

Regarding claim 16, Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova discloses: The method of claim 13, 
Chen further discloses: wherein generating a combined graph for the at least two sentences further comprises: determining a consistency among the at least two sentences ([sect 3.3] Pairwise features are introduced to improve alignment by encoding the structural constraints between matches. These structural constraints ensure that the final alignment is structurally consistent.);
Chen in view of Barzilay, further in view of Choi, and furthermore in view of Filippova does not explicitly, but Brockett discloses: and removing sentences from the at least two sentences based on the consistency determination ([0051] In one illustrative embodiment, text segment selection system 206 implements a heuristic that filters the sentence pairs based on shared key content words. For example, in one illustrative embodiment, system 206 filters the sentence pairs, removing those sentence pairs that do not share at least three words of at least four characters each.).
Chen, Barzilay, Choi, Filippova and Brockett are considered analogous art because they are all in the related art of natural language recognition or paraphrase recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, further in view of Choi, furthermore in view of Filippova, to combine the teaching of Brockett, to incorporate removal of sentences based on consistency determination.  Combining the disclosures because it would filter or eliminate irrelevant or unrelated content, thus improving the paraphrasing method, as suggested by Brockett (0051).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Barzilay, further in view of Choi, furthermore in view of Filippova, and furthermore in view of Maskey et al. (US Patent Application Publication No: US 20080046229 A1) hereinafter as Maskey. 

Regarding claim 8, Chen in view of Bazilay, further in view of Choi, and furthermore in view of Filippova discloses: The non-transitory computer readable storage medium of claim 7,
Chen in view of Bazilay, further in view of Choi, and furthermore in view of Filippova does not explicitly, but Maskey discloses: wherein non-aligned tokens are phatic expressions ([0005] Disfluency is common in speech. Detecting disfluency in speech can be useful for readability of speech transcripts as well as for further processing by natural language models such as summarization, machine translation or parsing.).
Chen, Barzilay, Choi, Filippova and Maskey are considered analogous art because they are all in the related art of natural language recognition or paraphrase recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, further in view of Choi, furthermore in view of Filippova, to combine the teaching of Maskey, to incorporate phatic expressions.  Combine the disclosures because detecting disfluency in speech can be useful for processing by natural language model such as summarization or parsing, as suggested by Maskey (0005).

Regarding claim 9, Chen in view of Bazilay, further in view of Choi, and furthermore in view of Filippova discloses: The non-transitory computer readable storage medium of claim 7,
Chen in view of Bazilay, further in view of Choi, and furthermore in view of Filippova does not explicitly, but Maskey discloses: wherein the phatic expressions in each sentence of the two or more sentences are removed before generating a combined graph ([0029] Disfluency removal may be viewed as a process that transforms the "noisy" disfluent transcript into a "clean" one. Such a transformation can be described using statistical machine translation models.).  
Chen, Barzilay, Choi, Filippova and Maskey are considered analogous art because they are all in the related art of natural language recognition or paraphrase recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, further in view of Choi, furthermore in view of Filippova, to combine the teaching of Maskey, to incorporate removal of phatic expressions.  Combine the disclosures because detecting disfluency in speech can be useful for processing by natural language model such as summarization or parsing, as suggested by Maskey (0005).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Barzilay, further in view of Choi, furthermore in view of Filippova, and furthermore in view of Maskey, and furthermore in view of Qader et al. (Qader, R., Lecorvé, G., Lolive, D., Sébillot, P. (2018). Disfluency Insertion for Spontaneous TTS: Formalization and Proof of Concept. In: Dutoit, T., Martín-Vide, C., Pironkov, G. (eds) Statistical Language and Speech Processing. SLSP 2018. Lecture Notes in Computer Science(), vol 11171. Springer, Cham. https://doi.org/10.1007/978-3-030-00810-9_4) hereinafter as Qader. 

Regarding claim 10, Chen in view of Bazilay, further in view of Choi, furthermore in view of Filippova, and furthermore in view of Maskey discloses: The non-transitory computer readable storage medium of claim 9,
Chen in view of Bazilay, further in view of Choi, and furthermore in view of Filippova, and furthermore in view of Maskey does not explicitly, but Qader discloses: wherein the phatic expressions are added to the combined graph notation of the two more sentences after aligning the identified tokens ([abstract] This paper presents an exploratory work to automatically insert disfluencies in text-to-speech (TTS) systems. ... To achieve this, we propose to focus on the linguistic level of speech through the insertion of pauses, repetitions and revisions. ... The objective and perceptual evaluation conducted on an English corpus of spontaneous speech show that our proposition is effective to generate disfluencies, and highlights perspectives for future improvements.).  
Chen, Barzilay, Choi, Filippova, Maskey and Qader are considered analogous art because they are all in the related art of natural language recognition or paraphrase recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen, in view of Barzilay, further in view of Choi, furthermore in view of Filippova, furthermore in view of Maskey, to combine the teaching of Qader, to incorporate addition of phatic expression to the combined graph notation of the sentences after aligning the identified tokens.  Combine the disclosures because addition of disfluencies make the text to speech more spontaneous and expressive, as suggested by Qader (Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jia et al. (Xi-bin JIA, Ya JIN, Ning LI, Xing SU, Barry CARDIFF, Bir BHANU. Words alignment based on association rules for cross-domain sentiment classification[J].Frontiers of Information Technology & Electronic) hereinafter as Jia.  Jia discloses word alignment technique based on rules for cross-domain sentiment classification.  “According to the graph spectral theory (Chung, 1997), two vertices would be considered similar or have strong correlation if they are connected by multiple common vertices. In this study, we employ this assumption to realize the domain-specific words alignment; i.e., if two domain-specific words are related with multiple domain-shared words, the two domain-specific words are considered to be correlated.” (Jia, sect 4.3). Also see section 4, and Figs 1-2 for more details.

Pang et al. (Bo Pang, Kevin Knight, and Daniel Marcu. 2003. Syntax-based alignment of multiple translations: extracting paraphrases and generating new sentences. In Proceedings of the 2003 Conference of the North American Chapter of the Association for Computational Linguistics on Human Language Technology - Volume 1 (NAACL '03). Association for Computational Linguistics, USA, 102–109. https://doi.org/10.3115/1073445.1073469) hereinafter as Pang.  Pang teaches a syntax-based alignment algorithm for the application of exacting paraphrases and generating new sentences.  “In this paper, we propose solutions for two problems: the problem of paraphrase representation and the problem of paraphrase induction. We propose a new, finite-state based representation of paraphrases that enables one to encode compactly large numbers of paraphrases. We also propose algorithms that automatically derive such representations from inputs that are now routinely released in conjunction with large scale machine translation evaluations (DARPA, 2002): multiple English translations of many foreign language texts. For instance, when given as input the 11 semantically equivalent English translations in Figure 1, our algorithm automatically induces the FSA in Figure 2, which represents compactly 49 distinct renderings of the same semantic meaning. Our FSAs capture both lexical paraphrases, such as {fighting, battle}, {died, were killed} and structural paraphrases such as {last week’s fighting, the battle of last week}. The contexts in which these are correct paraphrases are also conveniently captured in the representation.” (Pang, Sect 1, Intro).  Also see sections 3 and 4 for additional details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656